Citation Nr: 0524200	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder including equinus with compensatory pronation and 
pes valgus with degenerative changes.

2.  Entitlement to service connection for chronic bilateral 
ankle disorder including strain. 

3.  Entitlement to service connection for degenerative joint 
disease, both knees.

4.  Entitlement to service connection for chronic strain and 
osteoarthritis of both hips.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1960.

He filed his initial claim for compensation in 2003.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.





FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issues.

2.  A long-standing bilateral foot disorder pre-existed 
service but as a result of service, the underlying pathology 
increased beyond the expected natural progress of the pre-
service problems.

3.  Evidence and medical opinion support that the veteran's 
bilateral foot problems definitely increased, altered the 
underlying pathology of and significantly contributed to his 
current chronic disabilities involving both knees, hips and 
ankles.  



CONCLUSIONS OF LAW

1.  Any preexisting bilateral foot disorder was aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5107; 38 
C.F.R. §§ 3.102, 3.303. 3.304, 3.306 (2004).

2.  Chronic disabilities of both knees, both hips and both 
ankles are not dissociable from service-connected bilateral 
foot problems.  38 C.F.R. § 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

Criteria
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder like 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service. See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2003); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

On the veteran's physical examination at entrance into 
service in July 1958, the veteran checked that he had a 
history of foot trouble and leg cramps. It was noted that he 
had symptomatic pronation of his feet.  X-rays of his feet, 
however, showed no significant bone or joint pathology.  He 
was given a profile on entrance for his lower extremities of 
"1".

He was reevaluated in July 1958 with a noted history of foot 
problems.  He said he could not stand long or walk very far.  
He had had similar problems since childhood.  Pes cavus was 
diagnosed.  

In November 1958, pads were applied in his boots.

The veteran was seen at an orthopedic clinic in January 1959 
with a noted long history of foot discomfort with periods of 
prolonged walking or standing.  He said that he had been seen 
at the foot clinic at his prior assignment and had been seen 
there by chiropodist.  He had been given Thomas heels and 
metatarsal bars which did not help him.  He sought a limited 
profile with regard to PT and marching.  On examination, he 
was found to have plantar arch strain (long) with prominence 
of the metatarsal heads and callosities beneath the 2nd and 
3rd metatarsal heads.  He was to be excused from marching but 
it was noted that there were no facilities at that location 
that could provide him with the necessary special arch 
supports.

The limitation of duty profile report dated later in January 
1959 noted that he was being given a profile of "3" due to 
"decompensate and feet".  He was to have no marching or 
guard duty for 1 year.

In August 1959, he was seen for his foot problems.  He had 
apparently been seen previously, but those reports are not in 
the file.  Various treatment regimens had been tried and he 
was given arch supports as another alternative.

In November 1959, he had blisters on his feet and was told to 
stay off his feet for 3 days.

In February 1960, he was noted to have "documented foot 
trouble"; reference was made to the earlier orthopedic 
evaluation.  It was noted that he had been using the Thomas 
heel and metatarsal bar, etc. without relief.  The L-3 
profile was continued.

In March 1960, he was seen for a "solitary plantar wart 
hyfercated DSD on the ball of the right foot".  It was noted 
that he had had plantar warts in the past.  It was now 
painful.  The examiner felt it was superficially infected and 
he was scheduled for removal of the plantar wart.

Later in March 1960, it was noted that the wart base had 
cleared since removal and there was no further evidence of 
infection.  It was about half-way healed; light duty profile 
was continued.

When seen in April 1960, his plantar wart site showed 
recurrence and was not yet completely healed.  He was seen 
again in May 1960 and June 1960 when it was noted that he 
would again have plantar wart removal.

On his separation examination, it was noted that he had 
painful feet, particularly on the left, with a diagnosis at 
present of chronic longitudinal arch sprain.  The examiner 
diagnosed chronic weakness in the longitudinal arches of both 
feet.  His lower extremity profile was "3".  It was 
concluded that he was unfit for retention in service due to 
his foot trouble which had persisted for 2 years active duty 
without satisfactory correction or relief made.  He was noted 
to have been born with short Achilles tendons and cable type 
feet.  It was further noted that he had a history of bone and 
foot trouble and had been on limited profile since January 
1959.  He had to now avoid jobs requiring him to stand on his 
feet or walking.

A private physician, RHN, associated with a private foot and 
ankle surgical center, in a statement in April 2001, noted 
that the veteran had been seeing him for left ankle pain of 
five years duration.  There had been progression and no 
improvement with the use of Tuli heel cups and different arch 
supports.  Examination has shown equinus of the left ankle 
with relatively limited dorsiflexion which was bilateral.

X-rays of the ankles and feet showed pronation bilaterally, 
with abduction of the forefoot on the left.  There was a 
slight decrease in mineralization.  He was shown to have a 
pes valgus foot type with multiple areas of enthesopathy 
including inferior and posterior heel.   The left foot was 
definitely flatter than the right with a relative collapse of 
the midfoot with the calcaneal inclination angle still being 
within normal limits.  There was exostosis formation and 
osteophytic lipping in the dorsal midfoot area of the MCJ 
level.  The ankle was generally congruent and well preserved.  
However, there was an osteophytic lipping especially infra-
malleolus on the left.  There was also an ossicle noted under 
the medial malleolus on the right.  There was a somewhat 
valgus position, especially on the left but no evidence of an 
osteochondral fracture.

The diagnosis was lateral impingement syndrome with a 
relatively pes valgus foot type on the left with associated 
equines and a significant abduction.  Various plans for 
treatment regimens were recommended including orthotics.

Private treatment records show that in April 2001, he was 
noted as having severe arthritis of both knees which had 
become more problematic over the recent months.  He had been 
having persistent pain in the foot just distal to the ankle 
joint which had been increasingly tender with ambulation and 
weight bearing.

Additional ongoing private treatment records for 2001-2002, 
including from RDH, M.D., refer to ongoing and increasing 
left foot problems,  Examination had shown the left foot, 
left proximal metatarsal area on the inner aspect, was red, 
swollen and erythematic.  This was felt to be probably an 
acute tenosynovitis.

On numerous treatment reports the veteran was identified as 
having degenerative arthritic changes in the ankles, knees 
and hips as confirmed by X-rays.

The veteran underwent extensive VA orthopedic evaluation in 
August 2003.  On examination, he was found to have flat 
valgus, pronated feet, worse on the left.  His gait was 
antalgic, using a cane, walking slow.  He had supple, flat 
feet when sitting with a high arch on the right and a shallow 
arch on the left.  He had lost metatarsal fat pads.  There 
was pain on motion of both ankles with tenderness of the 
left.  He had minor pain in the right knee and relatively 
unlimited motion; the left knee, however, showed tenderness, 
pain on motion and genu valgus bilaterally.

His hips had normal motion.  Diagnoses were painful flat 
valgus feet with loss of metatarsal fat pads; chronic ankle 
strains; possible degenerative joint disease of the knees, 
worse on the left; and chronic hip strain.  Photos and 
multiple X-rays were undertaken and reports are in the file. 

The VA examiner opined that

(h)is ankle, hip, knee problems are not 
secondary to his painful feet but they 
are aggravated by his painful feet.  
(emphasis added)
 
Another extensive evaluation and statement as received by 
RHN, dated in February 2004.  He noted that he had not seen 
the veteran in 3 years.  His chief complaint related to his 
feet and ankles.  The pain was of a PSDK nature and increased 
with time on his feet.  He had no particular history of acute 
inflammation.

Dr. N stated that

(h)is pain and problems with his feet 
started with his military service.  When 
younger, he had a tight feel cord, as 
well as a relatively high arch foot that 
has collapsed over the years, especially 
the left.  Before induction into the 
service, he advised the military and 
their physicians of his foot problems.  
He was taken into service anyway.  During 
his military service he had problems with 
his feet due to the increased stress put 
on them, i.e., field marches, etc.  He 
was seen by military doctors and at each 
base he was supposed to get an evaluation 
by either an orthopedic surgeon or 
podiatrist; however, this was never 
performed.  He feels that a lot of the 
problems that he is currently having with 
his feet are due to the trauma during his 
military years.  His request for service 
connected disability has been denied in 
the past.  (emphasis added)

Dr. N further noted that he had undertaken an extensive 
historical review and had looked at his records.  Reports of 
clinical findings are in the file.  Extensive X-rays were 
taken and reports for those are also in the file.

Dr. N diagnosed, in pertinent part, equinus with compensatory 
pronating and pes valgus bilateral; worse on the left than 
right; and degenerative changes, left foot.  He also had 
peripheral vascular disease and peripheral neuropathy.

Dr. N opined that:

(w)ith regard to service connected 
disability, it's always difficult to 
ascertain how much of his current 
problems are related to service; however, 
"it is reasonably certain the stresses 
on his feet during his years of service 
did irreparable damage".  (emphasis 
added)


Analysis

In analyzing the veteran's claim, the Board has the benefit 
of original service records as well as both private and VA 
evaluations since service.  The veteran clearly had pre-
existing foot problems that had long-predated service, 
perhaps from childhood.  These were at least in part in the 
nature of development-type deformities.  However, he candidly 
acknowledged and well identified these at entrance into 
service, and the service examiner at entrance duly noted 
them, and assigned a profile of "1" reflecting limited, if 
any, symptomatology.  

The Board notes that some of the veteran's pre-service 
problems were of a basically development nature; other 
problems may have been of an acquired nature.  In any event, 
any such distinction is not important in this case.  In this 
regard, it should be noted that while developmental 
disabilities are not ordinarily subject to service 
connection, there are some notable exceptions as cited above, 
and this appears to be one of those occasions.

In service, there were ongoing and virtually incessant 
exacerbations of the problems, some caused by swelling, pain, 
irritation, plantar warts, boots or infection, etc.  He had 
numerous incidents of increased problems with his feet which 
were treated under a variety of regimens without success.  
Within a year and a half or so of entrance, his profile for 
his feet and legs went from "1" to "3" and stayed in the 
latter range until separation which was because of the 
inability of the service to correct the problems.

The Board has endeavored to obtain as much medical evidence 
and critical opinion as possible, and it is helpful that both 
VA and private physicians have both examined him and 
evaluated his circumstances.  The medical experts concur that 
he had foot problems prior to service but that his service 
difficulties increased and/or altered the basic pathology 
therein.  By regulation and judicial mandates, the Board is 
constrained from substituting its own judgment for such 
medical expert opinions.  A doubt is thus raised which must 
be resolved in his favor.  Service connection is warranted 
for the veteran's current foot problems on the basis of in-
service aggravation.

Moreover, evidence and medical opinion also support a finding 
that while the veteran's foot problems may not have been the 
sole cause or contributor to his subsequent problems 
involving both ankles, both hips and his knees, they did 
indeed provide input of some significance.  This is again 
supported by persuasive and credible medical expert opinion 
cited above.  

The contributory aspect in this instance is sufficient for a 
grant of service connection pursuant to 38 C.F.R. § 3.310 and 
the tenets of Allen, op. cit.  A doubt is again raised in the 
case which must be resolved in his favor.  Service connection 
is warranted on a secondary basis for bilateral ankles, hips 
and knees disabilities.  


ORDER

Service connection for bilateral foot disorder including 
equinus with compensatory pronation and pes valgus with 
degenerative changes, is granted.

Service connection for chronic bilateral ankle disorder 
including strain, is granted. 

Service connection for degenerative joint disease, both 
knees, is granted.

Service connection for chronic strain and osteoarthritis of 
both hips, is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


